Gilbert, J.
1. The second ground of the amended motion complains that the court refused to give in charge to the jury certain principles of law set out in the accompanying statement of facts, which were duly requested in writing. This request embodied a request for instructions on the subject of insanity, and also on the law of voluntary manslaughter. The -request was en bloc. The law of voluntary manslaughter was not involved, under the facts of the case, and the court was authorized, for that reason, to decline the request made en bloc. Moreover, an inspection of the charge in its entirety discloses that the court did instruct the jury upon the law of insanity, substantially as requested. The remaining assignments of error .are without merit.
2. The verdict is supported by evidence.

Judgment affirmed.


All the Justices concur.

Murphy M. Holloway, Warthen Evans, and W. 8. Shelf er, for plaintiff in error.
George M. Napier, attorney-general, John A. Boylcin, solicitor-general, T. B. Gress, assistant attorney-general, E. A. Stephens, B. H. Pharr, contra.